PRENTICE, Justice.
This is an appeal from an order of the Madison Superior Court, Division III, denying Appellant's motion to correct errors filed following the grant of the request of the State of Florida for temporary custody of Appellant, said request having been filed pursuant to the provisions of Article 4 of the Interstate Agreement on Detainers, Ind.Code § 85-2.1-2-4 (Burns 1979) [repealed 1982; recodified as Ind.Code § 35-838-10-4 (Burns Supp.1984)], Appellant having contested the legality of his delivery, as requested.
The motion to correct errors set forth multiple grounds; however, the only one assigned by the appeal is a challenge to the jurisdiction of the court.
The order granting the requested custody was entered September 18, 1982 and included a temporary stay of execution until September 17, 1982 "to enable the respondent to file any emergency relief or appeal with the Indiana Supreme Court." On September 14, 1982, Appellant filed his motion to correct errors together with a motion to stay execution pending ruling upon said motion and final determination of any appeal thereafter perfected. Said motions were overruled upon the filing date, and on September 16, 1982, Appellant's praecipe for the record of proceedings was filed preparatory to this appeal.
An examination of the record herein discloses that Appellant was delivered to authorities of the State of Florida prior to December 8, 1982 and presumably on September 17, 1982, upon expiration of the temporary stay hereinbefore mentioned. This appeal is, therefore, moot and now ordered dismissed.
GIVAN, C.J., and HUNTER, DeBRU-LER and PIVARNIK, JJ., concur.